UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2053



MICHAEL BAILEY,

                                               Plaintiff - Appellant,

          and


JANE BAILEY; BILLY BAILEY,

                                                           Plaintiffs,


          versus


D. H. KENNEDY; D. B. WHITLEY; MIKE CRISP; CITY
OF HICKORY,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.  Carl Horn, III,
Magistrate Judge. (CA-00-8-5-H)


Submitted:   December 30, 2004             Decided:   February 4, 2005


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Bailey, Appellant Pro Se.      James Redfern Morgan, Jr.,
Robert Danny Mason, Jr., WOMBLE,      CARLYLE, SANDRIDGE & RICE,
P.L.L.C., Winston-Salem, North Carolina; Larry Wayne Johnson, CITY
OF HICKORY, Hickory, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Michael Bailey appeals the district court’s orders ruling

on various motions for summary judgment, entering judgment for

defendants in accordance with a jury verdict, and denying his

motion for a new trial.   Having reviewed the record and the issues

raised on appeal, we find that the appeal is without merit and

affirm.   See Bailey v. Kennedy, No. CA-00-8-5-H (W.D.N.C. June 10,

2002; May 11, 2004; July 16, 2004).    We grant the motions to file

amended briefs.    The motions for oral argument, to strike the

memorandum and order, for preparation of a transcript at government

expense, to depose Teresa Huffman, to strike a blood alcohol test,

and to stay the case are denied.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 3 -